On Petition for a Rehearing.
Woods, C. J.
A rehearing is asked because it was not decided “ whether the deed was delivered to the appellee Margaret, Jr., prior to the rendition of appellant’s judgment,” nor “ the effect thereof in case it was not so delivered.”
When the conclusion was reached that the contract for the conveyance rested upon a valuable consideration, and was therefore valid and binding, it became immaterial whether or not there was a delivery of the deed before the rendition of the judgment. The contract having been made and the consideration paid or executed, a conveyance under the contract *229could not be defeated by the lien of a judgment subsequently rendered. The general rule is that the lien of a judgment, when it attaches to a parcel of property, becomes a charge upon the precise interest which the judgment debtor has, and no other; and “ The attaching of the lien upon the legal title forms no impediment to the assertion of all equities previously existing over the property.” Freeman Judgments, sections-356-7. The rule has been so far modified in this State as to protect the good-faith purchaser and assignee of a judgment lien against secret, unknown and unrecorded -equities, inconsistent with the judgment debtor’s recorded title. Flanders v. O’Brien, 46 Ind. 284; Busenbarke v. Ramey, 53 Ind. 499; Wainwright v. Flanders, 64 Ind. 306; Armstrong v. Fearnaw, 67 Ind. 429; Tuttle v. Churchman, 74 Ind. 311.
Upon the evidence in respect to the delivery of the deed,, if the case depended on that, the verdict could not be disturbed.
Petition overruled.